Calhoon, J.,
delivered the opinion of the court.
The change of a county seat has been made the subject of constitutional regulation and restriction. Const., sec. 259. It must, therefore, be deemed a matter of serious concern, and it seems to us better to comport with the nature of the subject to' maintain the right of the citizen and taxpayer to interpose ánd invoke the aid of chancery to prevent a violation of the constitution and disregard of his rights by unauthorized and unlawful action of county authorities. The citizen may be largely interested in retaining the county seat where it has been established, and he should not be denied the right to invoke the aid of the judicial department of the state to prevent a violation of the constitution and law because the district attorney and attorney-general refuse to permit the use of their names in a suit. It seems to us, on the merits, the bill should be answered, whereby it may be seen whether the result attained in Simpson county has been by illegal or fraudulent practices and collusion, as charged.
Affirmed amd rema/nded, with thirty days for answer after mandate filed below.